IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20078
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PABLO ESTRADA-ZEA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-670-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Pablo Estrada-Zea was convicted for being an alien found

unlawfully in the United States following deportation and has

appealed his conviction and sentence.   Estrada contends that his

sentence should be vacated because a special condition in the

written judgment requiring him to bear the expense of

drug/alcohol treatment was not orally pronounced at sentencing.

Estrada contends in the alternative that the district court

delegated impermissibly to the Probation Office its authority to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-20078
                                 -2-

set the amount and timing of payments for the drug/alcohol

treatment services.   Estrada concedes that these arguments were

rejected by the court in United States v. Warden, 291 F.3d 363,

365-66 (5th Cir. 2002), but states that he wishes to preserve the

issues for review by the Supreme Court.

     Estrada argues that the “aggravated felony” provision of

8 U.S.C. § 1326(b)(2) is unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).   Estrada concedes that his

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).   See United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 531 U.S. 1202 (2001).   He

nevertheless seeks to preserve the issue for Supreme Court

review.   The judgment is

     AFFIRMED.